       Case 1:19-cv-09309-LTS-JLC Document 29 Filed 05/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS GASPERI,
                                                               No. 19 CV 9309-LTS-JLC
                                 Plaintiff,

               -against-                                               ORDER

PB HUDSON LLC, et al.,

                                 Defendants.



               The Court has received and reviewed Plaintiff’s letter dated May 24, 2021, and

the attached settlement agreement, requesting that the Court so order the parties’ stipulation of

dismissal with prejudice. (Docket entry no. 28.) Cheeks v. Freeport Pancake House Inc., 796

F.3d 199 (2d Cir. 2015) requires the Court to determine whether the settlement agreement is fair

and reasonable. While the rationale for the settlement and attorneys fee amounts described by

counsel are consistent with the recollection of the mediator and are facially reasonable, the

agreement also includes a broad general release by Plaintiff that goes far beyond the retaliation

claim, see Cheeks, 796 F.3d at 206 (citing with approval a district court’s rejection of a proposed

settlement that included a release waiving claims, known and unknown, beyond the wage-and-

hour claims at issue in the case), and a strict confidentiality provision that binds only Plaintiff

and could trigger draconian consequences. See Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d

170, 177 (S.D.N.Y. 2015) (rejecting an FLSA settlement because the confidentiality provision

ran counter to the congressional purpose of the FLSA “to advance employees’ awareness of their

FLSA rights and to ensure pervasive implementation of the FLSA in the workplace.”) No

evidence or argument is proffered as to the reason for, or reasonableness and fairness of, these

provisions.
GASPERI - CHEEKS DECL ORD.DOCX                     VERSION MAY 25, 2021                               1
       Case 1:19-cv-09309-LTS-JLC Document 29 Filed 05/25/21 Page 2 of 2




               Accordingly, the parties’ application for approval of the settlement agreement is

hereby denied, without prejudice to resubmission of a settlement agreement, without the general

release and confidentiality provisions located at sections five and six of the settlement

agreement, by June 1, 2021.

       SO ORDERED.

Dated: New York, New York
       May 25, 2021


                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




GASPERI - CHEEKS DECL ORD.DOCX                    VERSION MAY 25, 2021                             2
